Citation Nr: 0946808	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial compensable rating for lumbar 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty  from June 1982 to April 
1986, and from August 1992 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that, in addition to the appellate issues 
listed above, the Veteran also initiated an appeal to the 
denial of service connection for tinnitus.  However, service 
connection was established for this disability by a February 
2009 rating decision, and the Veteran has not expressed 
disagreement with the initial rating assigned or effective 
date thereof.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the hypertension and lumbar strain 
claims.  Accordingly, these claims are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran has not had either a hearing loss disability 
as defined by VA regulations or a chronic left knee 
disability on competent medical examination at any time 
during the pendency of this case.

CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

2.  A chronic left knee disability was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via an August 2004 letter, which 
is clearly prior to the October 2004 rating decision that is 
the subject of this appeal.  He was also sent additional 
notification via March 2005 letter followed by readjudication 
of the appeal by the August 2005 Statement of the Case (SOC) 
which "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to this case did not include information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the Board finds that the preponderance of the 
evidence is against the current service connection claims, 
and they must be denied.  As such, no disability rating 
and/or effective date is to be assigned or even considered 
for these claims.  Consequently, the Board concludes that the 
veteran has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his current appellate 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are post-service medical records.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his October 
2005 Substantive Appeal he indicated that no hearing was 
desired in conjunction with this appeal.  Moreover, he was 
accorded VA medical examinations regarding this case in 
September 2004.  The Veteran has not identified any 
inaccuracies with the findings on these examinations or 
prejudice therein.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

With respect to the hearing loss case, the Veteran has 
contended he has this disability due to in-service noise 
exposure.  Further, service connection has been established 
for tinnitus based upon such exposure.  However, for the 
purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, a thorough review of the Veteran's service 
treatment records reflect he underwent multiple audiological 
evaluations during service, but none of these evaluations 
showed a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  For example, audiological testing conducted as part 
of his February 2004 separation examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
10
15
15
20
10

In addition, the Veteran was accorded a VA audio examination 
in September 2004 which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
15
10
15
12
LEFT
15
10
15
15
10
12

Speech recognition scores were 100 percent for both ears.  

Similarly, the Board observes that the Veteran has complained 
of left knee pain, to include on a February 2004 Report of 
Medical History completed in conjunction with his separation 
examination.  The examiner's comments to this Report noted 
that the Veteran had bilateral knee pain with running or 
extensive exercise, and that the Veteran had experienced 
tingling sensation of the left leg down to the knee on two 
occasions.  However, on the separation examination itself the 
lower extremities were clinically evaluated as normal.

The Board also notes that the Veteran was accorded a VA 
joints examination in September 2004 for the specific purpose 
of evaluating his complaints of bilateral knee pain.  
However, no impairment of the knee was demonstrated on 
competent medical evaluation, and the examiner stated that it 
was a normal examination of the knees.  

The Board has considered the Veteran's complaints of left 
knee pain, as well as the holding of Jandreau, supra, and 
other caselaw that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
However, the Court has held that a symptom alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).  This is particular 
significance in a case such as this where the Veteran was 
specifically evaluated for his complaints regarding the left 
knee, and no chronic disability was shown.

In view of the foregoing, the Board must find that the 
Veteran has not had either a hearing loss disability as 
defined by VA regulations or a chronic left knee disability 
on competent medical examination at any time during the 
pendency of this case.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for hearing loss and a left knee disability.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to 
these claims must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The Board observes that the Veteran's hypertension and lumbar 
strain claims arise from his disagreement with the initial 
evaluations assigned following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Despite the foregoing, the Board finds that further 
development is required in order to comply with the duty to 
assist.  Although the Veteran's hypertension and lumbar 
strain were evaluated as part of his September 2004 VA 
medical examinations, no competent medical evidence appears 
to be on file which addresses either disability since these 
examinations.  As it has been more than 5 years since these 
examinations, the Board is concerned that the evidence of 
record may not accurately reflect the current severity of 
these disabilities.  Moreover, it appears from the evidence 
of record, including statements by the Veteran's accredited 
representative, that these disabilities may have increased in 
severity since these examinations.  Therefore, the Board 
concludes that new examinations are required for a full and 
fair adjudication of these claims.  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his hypertension and lumbar strain 
since September 2004.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded new 
examinations to evaluate the severity of 
his service-connected hypertension and 
lumbar strain.  The claims folder should 
be made available to the examiners for 
review before the examinations.

With respect to the lumbar strain, it is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2007, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


